ON REHEARING EN BANC
Opinion
BENTON, J.
In this domestic relations appeal, the Court granted a rehearing en banc to consider whether Robert Reid may seek restitution of money paid as spousal support to his former wife under a decree that was reversed and set aside on direct ap*507peal. A panel of this Court, with a dissent, held that restitution could not be had for spousal payments improperly ordered. See Reid v. Reid, 12 Va. App. 1218, 409 S.E.2d 155 (1991). For the reasons that follow, we conclude that the doctrine of restitution may be invoked, and we remand to the trial judge for a determination of the extent to which restitution should be ordered.
I.
This case was first appealed to this Court after the trial judge entered a decree granting a divorce on the ground that the parties had lived separate and apart for one year. Code § 20-91(9)(a). In that appeal, this Court concluded that the trial judge erred in denying the husband a divorce based on the wife’s desertion and in granting her spousal support.1 See Reid v. Reid, 7 Va. App. 553, 375 S.E.2d 533 (1989). This Court also held that the trial judge erred in applying the factors of Code § 20-107.3 to fashion a $50,000 monetary award in the wife’s favor and in awarding the wife attorney’s fees. Id.
On remand, the trial judge granted to the wife a monetary award in the amount of $35,000, ordered the husband to pay $18,138.44 for the wife’s attorney’s fees, and ordered the husband to pay costs. The trial judge denied the husband’s “Motion for Recoupment” and denied the husband a judgment against the wife for $25,200, the amount the husband had paid in spousal support.2
*508II.
It has long been the rule in Virginia that if, pending an appeal, the appellant has paid the judgment that is being appealed, the appellant, upon reversal of the judgment, is entitled to restitution of the money so paid. Green & Miller v. Brengle, 84 Va. 913, 916, 6 S.E. 603, 604-05 (1888); Jones v. Bradshaw, 57 Va. (16 Gratt.) 355, 362 (1863); Flemings v. Riddick’s Ex’r, 46 Va. (5 Gratt.) 272, 278 (1848). The same general rule is found in other jurisdictions. See, e.g., Mathison v. Clearwater County Welfare Dep’t, 412 N.W.2d 812, 813 (Minn. Ct. App. 1987); Shanahan v. Shanahan, 80 A.D.2d 738, 739, 437 N.Y.S.2d 169, 171 (1981); Guaranty Sav. Assurance Co. v. National Am. Bank, 407 So. 2d 795, 797 (La. Ct. App. 1981), writ denied, 410 So. 2d 1135 (La. 1982); State ex rel. State Highway Comm’n v. Morganstein, 588 S.W.2d 472, 476-77 (Mo. 1979); Currie v. Drake, 550 S.W.2d 736, 740-41 (Tex. Civ. App. 1977); Rhodes v. Sigler, 44 Ill. App. 3d 375, 377-78, 357 N.E.2d 846, 849 (1976). This rule is consistent with the Restatement of Restitution § 74 (1937), which provides:
A person who has conferred a benefit upon another in compliance with a judgment ... is entitled to restitution if the judgment is reversed . . ., unless restitution would be inequitable . . .; if the judgment is modified, there is a right to restitution of the excess.
The husband’s case for restitution requires consideration of two fundamental concepts: (1) this Court’s authority under Code § 17-116.09 to affirm, reverse, modify, or set aside a judgment or order of the trial court, and (2) upon reversal on appeal of an initial support order made pursuant to Code § 20-107.1, the trial judge’s duty to correct the trial error. In Flemmings, the Supreme Court explained:
The power of a Court to repair the injury occasioned by its own wrongful adjudication, is not derived from a mandate of the appellate forum, made upon rendering the judgment or decree of reversal, but is substantially the same which it ex*509ercises when its own process has been abused, or used without authority, by its suitors or ministerial officers. . . . And so it may [award a writ of restitution] where its process has been misapplied by its own authority erroneously exercised, as is made manifest by a reversal of the judgment or decree on which it issued, whether accomplished by its own jurisdiction, or that of a higher appellate tribunal.
* * *
That the mandate for restitution is merely declaratory or directory [rather than statutorily imposed], is obvious from the consideration, that it is never refused upon a reversal on the merits, unless for the want of sufficient evidence to shew that the erroneous judgment or decree has been actually enforced; and then the refusal is never entered on the record, but the whole matter silently referred to the cognizance of the Court below.
* * *
Our accustomed omission of a mandate for restitution cannot, therefore, where there has been a reversal upon the merits, be treated as resulting in the monstrous perversion of justice, that there shall be no restoration to what has been lost by occasion of the erroneous judgment or decree; nor in ousting the Court below of its inherent and salutary jurisdiction of correcting the misapplication of its own process. . . .
46 Va. (5 Gratt.) at 281-84. See also Rule 1:1.3
*510More recently, in Young v. Young, 212 Va. 761, 188 S.E.2d 200 (1972), the Supreme Court set aside a trial judge’s order denying spousal support to the wife upon an initial application and remanded the case to the trial judge with instructions “to determine the amount of [spousal support] to be awarded the wife.” Id. at 762, 188 S.E.2d at 201. On remand, the trial judge granted spousal support to the wife effective three days prior to the date of the trial judge’s order. On appeal from that order, the Supreme Court held:
We have adopted the rule “that the time permanent alimony shall commence is within the sound discretion of the court and may be made effective as of the date of the commencement of the suit.” In rejecting [the wife’s] argument, the chancellor assigned definitive grounds. We cannot say that his refusal to make the alimony award effective as of the date of the commencement of the suit was an abuse of discretion.
However, our opinion [on the first appeal] foreclosed the exercise of the chancellor’s discretion to fix a commencement date later than the date of our mandate. Accordingly, we hold that the award of alimony granted [the wife] by the [trial judge’s] decree ... is effective beginning [the date of the mandate of the first appeal] with interest from that date.
Young v. Young, 215 Va. 125, 126, 207 S.E.2d 825, 825-26 (1974) (citations and emphasis omitted). See also Hughes v. Hughes, 173 Va. 293, 306, 4 S.E.2d 402, 407 (1939) (reversing on direct appeal the trial judge’s denial of spousal support to the wife under Code § 5111 (now Code § 20-107.1, as amended 1988), and ordering the trial judge to award spousal support to the wife and to calculate restitution if any due to husband for sums he may have paid). These cases contradict the argument urged by the wife that the reversal of a support obligation leaves *511the husband, who paid in accordance with the now vacated judgment, remediless.
The statutory limitations of Title 20, which control revision of decrees based on changed circumstances, do not apply to this case because the question here concerns an error made in the trial judge’s original determination. The statutory authority to revise and alter a decree based on a change in circumstances involves a reconsideration of the parties’ previously determined rights. See Turner v. Turner, 3 Va. App. 31, 33-34, 348 S.E.2d 21, 22 (1986). Application of principles of restitution concerns the legal and proper application of the Court’s inherent power “to repair an injury occasioned by its own wrongful adjudication.” Flemings, 46 Va. (5 Gratt.) at 281. When the trial judge’s decree is reversed, vacated, or set aside due to error, it is a nullity and may give rise to the remedy of restitution. Id.
The trial judge’s authority to make an award of support and maintenance is statutory. See Jackson v. Jackson, 211 Va. 718, 719, 180 S.E.2d 500, 500 (1971). Moreover, the decision whether to make an award is specifically prescribed as follows:
[N]o permanent maintenance and support shall be awarded from a spouse if there exists in such spouse’s favor a ground of divorce [for adultery, sodomy, . or buggery committed outside the marriage]. However, the court may make such an award notwithstanding the existence of such ground if the court determines from clear and convincing evidence, that a denial of support and maintenance would constitute a manifest injustice, based upon the respective degrees of fault during the marriage and the relative economic circumstances of the parties. . . .
The court, in determining whether to award support and maintenance for a spouse, shall consider the circumstances and factors which contributed to the dissolution of the marriage, specifically including adultery and any other [fault] ground for divorce under the provisions of § 20-91(3) or (6) or § 20-95.
Code § 20-107.1. The statute authorizes a court to “make such further decree as it shall deem expedient concerning the maintenance and support of the spouses.” Id. Thus, apart from the inher*512ent authority to order restitution, as described in Flemings, this clause authorizes a trial judge to order, in the appropriate case, restitution of spousal support paid under a decree that is later vacated. See Hughes, 173 Va. at 306, 4 S.E.2d at 407.
Our Supreme Court has long adhered to the view that a trial judge’s spousal support order, when reversed on appeal, must be modified from a date that pre-dates the order of the appellate court. In Hughes, the trial judge refused to grant either party a divorce and also refused to award the wife spousal support under a precursor to Code § 20-107.1 that contained similar language. Id. at 297, 4 S.E.2d at 403. Former Code § 5111 read as follows:
Upon decreeing that neither party is entitled to a divorce, the court may make such further decree as it. shall deem expedient concerning the estate and maintenance of the parties, or either of them. . . .
Id. at 303, 4 S.E.2d at 406. Holding that the trial judge erred in not awarding spousal support, the Supreme Court remanded the case and ordered the trial judge to
[djetermine what would be a reasonable and just amount of alimony to which the wife is entitled under the circumstances disclosed, payment of the same to be begun as of the date the decree was entered refusing an allowance of the same to her, the husband to be given credit for any monthly sum or sums he may have theretofore paid his wife.
Id. at 306, 4 S.E.2d at 407-08. As Hughes illustrates, the concept of an equitable balancing of payments and entitlements from the date of contested error is not foreign to our jurisprudence. Similarly, when applying identical language found in Code § 20-107.1, we should be mindful of the equities in this case, in which the husband has unjustly paid support under threat of contempt. Cf. Young, 215 Va. at 126, 207 S.E.2d at 825-26. (“We have adopted the rule ‘that the time permanent alimony shall commence is within the sound discretion of the court and may be made effective as of the commencement of the suit.’ ”).
While common law provides various methods for securing restitution, see Restatement of Restitution at § 74, Virginia case law *513requires that we direct the trial court to order restitution.
[F]or it cannot be conceived as the duty of the Court below to yield restitution where there has been no loss, or where it has been already made; or that the Appellate Court, without the direct and certain means of information possessed by the Inferior Court, has undertaken collaterally, incidentally and without enquiry, upon merely casual evidence, to determine conclusively the question of loss.
Flemings, 46 Va. (5 Gratt.) at 283. The trial judge, upon appropriate evidence, must balance the equities and determine the appropriate amount of restitution. In the present case, the evidence is sufficient to “indicate that the appellant [is] entitled to redress, at least to some extent, and to what extent [is] a proper subject for enquiry before [the trial judge].” Id. at 284.
Although the trial judge may not deny restitution because of a perceived “moral duty” on the part of the payor spouse to make payments, the trial judge “can properly refuse restitution ... if restitution would involve a substantial hardship or expense.” See Restatement of Restitution § 74 Cmt. C (1937). See generally Maslankowski v. Carter, 291 Ala. 8, 277 So. 2d 91 (1973) (payor must establish that it would not be inequitable to require payee to return money paid to satisfy judgment which has been reversed); Holmes v. Williams, 127 Cal. App. 2d 377, 273 P.2d 931 (1954) (payor is entitled to restitution if judgment is reversed unless that result would be inequitable or the parties had contracted the payments as final); Alexander Hamilton Life Ins. Co. v. Lewis, 550 S.W.2d 558 (Ky. 1977) (restitution is not inequitable where payees were on notice that judgment might be set aside and payees would not suffer undue hardship because their net worth was in excess of the amount of insurance proceeds received).
A judgment of restitution for wrongfully ordered spousal support will rest upon the exercise of the trial judge’s weighing of the equities. In the ordinary case, full restitution should be awarded. Where the payee spouse has the means to make restitution, or will have in the foreseeable future, the trial court shall require restitution accordingly. However, the trial judge, in weighing the equities upon appropriate evidence, is not required to order in all cases total restitution. In the proper case, the payee spouse *514who has disposed of the funds for necessities need not be required to repay all the funds if to do so would render him or her impecunious or would cause inequitable results.4 See Shanahan, 80 A.D.2d at 741, 437 N.Y.S.2d at 171 (restitution will not ordinarily be granted because of the “hardship” of forcing a spouse to repay large sums of money); Thompson v. Baltimore & O.R., 12 F. Supp. 65, 67-68 (E.D. Mo. 1947) (restitution is not a matter of right but, rather, is a matter of discretion to be exercised in accordance with sound principles of equity to correct what a litigant has lost by the payment of a judgment that is later reversed on appeal).
For these reasons, we hold that the trial judge erred in concluding that no basis in law exists for the husband’s petition for restitution of spousal support paid while this matter was pending on appeal. To hold otherwise would “preclude!] [in every case] the . . . correction of an erroneous trial court judgment granting, denying, or modifying ... [a] support award and irrevocably perpetuate [] the injustice of such judgment during the appellate process.” Wasson v. Wasson, 439 So. 2d 1208, 1213 (La. Ct. App.)(Lanier, J., concurring), writ denied, 443 So. 2d 592 (La. 1983). Accordingly, we remand the matter to the trial judge for a determination of the amount of restitution that should be ordered.
*515III.
When this case was remanded, the trial judge was required to reconsider the monetary award and to apply the statutory factors enumerated by Code § 20-107.3 in light of this Court’s determination that the wife was guilty of desertion. See Code § 20-107.3. The husband refers to transcripts which were not made part of the record on appeal to support his contention that the trial judge abused his discretion in applying the statutory factors. However, since there is no proof of this contention contained within the record, the judgment of the trial judge is presumed to be correct and we will not overturn his decision. Kaufman v. Kaufman, 7 Va. App. 488, 499, 375 S.E.2d 374, 380 (1988).
IV.
The record does not prove that the trial judge abused his discretion in awarding the wife attorney’s fees. “An award of attorney’s fees is a matter submitted to the trial court’s sound discretion and is reviewable on appeal only for an abuse of discretion.” Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558 (1987) (citation omitted). In the absence of any evidence of an abuse of discretion, we affirm the trial judge’s award of attorney’s fees to the wife.

Affirmed in part, reversed in part, and remanded.

Bray, J., Coleman, J., Moon, J., and Willis, J., concurred.

 In 1982, when this divorce suit was filed, fault such as desertion barred spousal support. See Code § 20-107.1.


 Although the husband’s motion in the trial court was styled “Motion of Equitable Recoupment,” the relief that he sought was the return of money that he paid to his former wife as spousal support. “Restitution” is the more appropriate term to describe the relief sought.
As a word descriptive of a distinct cause of action or claim of a party [restitution] has a definite meaning in the law; viz., that a party against whom an erroneous judgment or decree has been carried into effect is entitled, upon reversal of such judgment or decree, to have restitution, by writ of restitution if necessary, of what he had lost thereby. It also has a more general meaning as indicative of the principles attending the restoration or return or reparation to which a party may be proven to be entitled in an appropriate proceeding, and is connected with the principle of unjust enrichment.
William Whitman Co. v. Universal Oil Prods. Co., 125 F. Supp. 137, 148 (D. Del. 1954)(footnote omitted). It is generally held that “the remedy of restitution is not confined to any particular circumstance or set of facts. It is, rather, a flexible, equitable remedy available whenever the court finds that ‘the defendant, upon the circumstances of the case, *508is obliged by the ties of natural justice and equity’ to make compensation for benefits received.” Murdock-Bryant Constr., Inc. v. Pearson, 146 Ariz. 48, 53, 703 P.2d 1197, 1202 (1985)(citation omitted).


 Because the panel decision was premised upon a discussion of vested rights, we note that the resolution of the issue is not controlled by vested rights principles. “[A] litigant, successful in the trial court, [does not] acquire a vested right upon entry of the judgment; the right is inchoate and does not become vested until the judgment has been affirmed on appeal or the time allowed for appeal has expired.” Fletcher v. Tarasidis, 219 Va. 658, 661, 250 S.E.2d 739, 740 (1979)(citing Kennedy Coal Corp. v. Buckhorn Coal Corp., 140 Va. 37, 45, 124 S.E. 482, 484-85 (1924)).
The effect of reversing [a] decree . . . [is] to abrogate it, and the cause [stands] in the circuit court precisely as it did before the entry of the decree. The decree [is], in effect, expunged from the records, and the parties to the litigation [are] restored to their original rights. A party to a suit is presumed to know of all the errors in the record, and such party cannot acquire any rights or interests based on such erroneous decree that will not be abrogated by a subsequent reversal thereof. If such party has received benefits from the erroneous decree or judgment, he must, after reversal, make restitution. . . .
Ure v. Ure, 223 Ill. 454, 463, 79 N.E. 153, 156 (1906) (citations omitted). *510Here, the decree awarding spousal support was reversed on appeal and, therefore, the inchoate claim to support never vested. Since the claim never vested, the concept of retro-activity is irrelevant to the issue presented in this appeal. See generally Shiflet v. Eller, 228 Va. 115, 120, 319 S.E.2d 750, 754 (1984). This Court’s reversal of the trial judge’s spousal support decree became the law of the case. No legal principles of retroactivity are involved in applying the law of this case to the parties of this case. Our determination does not compromise a court’s authority to modify retroactively a presumptively lawful, preexisting award of spousal support.


 Once support has been decreed by the trial judge upon an initial request for spousal support, the payor spouse who decides to appeal may seek from the trial judge an order suspending execution of the decree for support. See Code § 8.01-676.1(D). Thus, even though “an order compelling [one spouse] to support [the other] ... is a public as well as a marital duty,” West v. West, 126 Va. 696, 699, 101 S.E. 876, 877 (1920), the legislature has empowered the trial judge, upon proper application, to stay the effect of a spousal support order pending appeal if the trial judge, in the exercise of discretion, deems it sound to so do. In a few cases, a spouse who has been determined to be eligible for support and who has been judged in need according to the factors in Code § 20-107.1 may be denied support payments pending appeal if the trial judge determines from the circumstances presented that a stay is warranted. If the payor spouse is successful on appeal in those cases, the payor spouse will have suffered no financial detriment. There is no policy basis upon which to conclude that the payor spouse who is not able to convince the trial judge to stay the award pending appeal should be foreclosed from seeking to demonstrate that equities allow a restitution of money paid if, on appeal, the decree of support is reversed and vacated. Conversely, the trial judge, upon the exercise of discretion, may deny suspension and bond so that a needy spouse may continue to pay rent, eat, and provide for other necessities. That is not to say the payee spouse may not be obligated to compensate the payor spouse for erroneous payments. But restitution is not an absolute right since it is subject to the trial court’s weighing of the equities.